LUTTIG, Circuit Judge,
concurring in the judgment:
I concur in the judgment of the court. I do not join the court’s opinion, however, because I do not subscribe to the expansive statements of the Burford abstention principle set forth therein or, more fundamentally, to the view of federal jurisdiction that underlies those statements.
Notwithstanding the court’s nod to con-gressionally mandated jurisdiction, unmistakable in the prolix of the majority opinion is the view that statutes conferring jurisdiction on the federal courts should be interpreted very narrowly and, correspondingly, prudential exceptions to such congressionally conferred jurisdiction construed very broadly, to the end that federal courts remain tribunals of limited jurisdiction. This is a view accepted and advanced by many on the bench, and, given the trend toward federalization generally, it is understandable and reasonable. But, at bottom, this view is one of policy, not law itself. As a consequence, it is not a view that may permissibly influence our interpretations of statutes or, as here, our shaping of prudential exceptions.
As inferior courts, we derive our very existence from the Congress, and we accept our jurisdiction largely from that Branch. It is, of course, Congress’ obligation to provide us with the resources necessary to manage the work that is parceled to us by that body, but if the Legislature wishes that we serve as the arbiters of a class of disputes, then we are affirmatively obliged to do so, regardless of our personal assessment of the wisdom of that decision. It is not ours either to interpret the statute at issue narrowly or to expand our own judicial engraftations because we disagree with the Congress that our doors should be open to such disputes. And this is whether the jurisdiction-conferring statute is more general in character, such as 28 U.S.C. § 1291 (appeal from final orders) or 28 U.S.C. § 1441 (removal jurisdiction), or more specific, such as, for example, 42 U.S.C. § 1983 (civil actions for constitutional deprivations) or 18 U.S.C. §§ 1961— 1968 (civil RICO actions). If the Congress sees fit to provide citizens with a particular cause of action, then we as federal courts should entertain that action — and unbe-grudgingly.
In this regard, I very much share the view expressed by Justice Frankfurter in Burford itself, wherein he commented of the diversity jurisdiction that supplied the source of federal authority in that case that:
Whether it is a sound theory, whether diversity jurisdiction is necessary or desirable ... whether the federal courts ought to be relieved of the burden of diversity jurisdiction, — these are matters which are not my concern as a judge. They are the concern of those *730whose business it is to legislate, not mine.... I must decide this case as a judge and not as a legislative reformer.
Burford, 319 U.S. at 337, 63 S.Ct. 1098 (Frankfurter, J., dissenting).
Consonant with this view of our role visa-vis congressional conferral of jurisdiction, I would in this case observe of the federal RICO statute what Justice Frankfurter observed in Burford of diversity-jurisdiction: Congress has vested the federal courts with jurisdiction over civil RICO claims and, accordingly, “I must decide this case as a judge and not as a legislative reformer,” without regard to any personal views as to the wisdom of that legislation. Or, as specifically relevant here, I must do so without regard to any personal views as to the advisability of abstention from the decision of cases brought under that legislation. I would then, as required of us by the applicable Supreme Court precedent, interpret the Burford abstention doctrine correspondingly narrowly. And I would add little else by way of rhetorical applause for a different view. I am not averse to flourish, in its place. It is only that I do not regard this as a case particularly well suited for it, or at least not suited for an abundance of it. I fear that the excess flourish here may give rise to a sense that we have decided the case not based upon law (which we have, and correctly I think), but, rather, upon our policy views as to the appropriate character of the federal judiciary (which, I assume, we have not)— alone an unfortunate consequence. But, more importantly, I believe that the particular rhetoric in the majority opinion, and in the amount in which it is employed, effectively works a substantive change in the law of abstention from a doctrine of exception to a doctrine of rule more assuredly than if the court had explicitly altered the underlying standards themselves.
The majority characterizes my objection to its opinion as an objection to what it asserts, by negative inference, is its “specific and detailed analysis of the[ ] particular facts and circumstances” and its “close attention to the facts and the record” in the case, see ante at 728 note 7. It suggests that I propose an “abbreviated and generalized course” in contrast to the majority’s rigorous legal analysis, id., one that would actually be less solicitous of federal jurisdiction than the majority’s. But for the majority’s apparent belief otherwise, I would have thought it obvious from the foregoing (but, self-evident in any event) that I do not object in this case (or ever, for that matter) to “specific and detailed analysis of the[ ] particular facts and circumstances” or to “close attention to the facts and the record.” I would have thought it clear (and, frankly, unavoidably so) that my objection is simply to the majority’s over use of its particular rhetorical sound-bites in a case ill-suited for such, the inevitable consequences being both that the court could fairly be seen as having decided this case based solely upon its policy predilections and that future applications of the underlying rule of law that we actually do consider herein will be influenced — and influenced wrongly — in the direction of the policy rhetoric. See, e.g., ante at 720 (“State gaming policies reflect a delicate trade-off between the economic boon of increased tax revenue and enhanced employment on the one hand and the risk of moral rot, human exploitation, and political corruption on the other. Put another way, the question is whether the maximization of individual freedom and choice works a wholesale diminution in general social well-being.”); id. at 720 (“The district court erred then in manning the rudder of this aspect of state gaming policy when it decided for itself that violations of the payout limit were unfair trade practices as a matter of law.”); id. at 721 (“Navigating such issues without definitive state court guidance brings federal courts into treacherous waters of state political controversy.”); id. at 722 (“The necessity of abstention as a prophylactic for state prerogative in such cases is clear. If it were unavailable, then the federal *731courts might adjudicate all kinds of disputes involving the most sensitive questions of state law and policy that arrive at their door under the guise of federal claims.”); id. at 722 (“Federal statutes such as RICO that incorporate state law violations as bases for federal relief would become Trojan horses. Issues of purely state public policy would have safe passage into the federal courthouse and burst forth inside its walls. This would in time endanger the independence of state policy at the core of state police power and cause friction between the federal and state systems.”); id. at 722 (“RICO jurisprudence is replete with examples of failed attempts to dress up state law claims as suave RICO cases using the expansive definition of mail and wire fraud.”) (quoting Gagan v. American Cablevision, Inc., 77 F.3d 951, 963 (7th Cir.1996) (Evans, J.)); id. at 723 (“Federal equitable intervention risks the disruption of state efforts to establish a coherent policy with respect to video poker and threatens the creation of a patchwork of inconsistent enforcement efforts.”); id. at 725 (“Federal equitable forays into such state enforcement schemes risk the creation of confusing, duplicative directions that cause friction and impermissibly transfer power from democratically accountable state officials to life-tenured federal judges. Federalism does not countenance one cook too many stirring the state brew.”); id. at 725 (“When the federal courts step uninvited into the shoes of state courts and state enforcement agencies, there exists a needless risk of tension between the two systems and conflicting mandates for those affected by state regulation.”); id. (“Legal constraints cannot yield even to the noblest of intentions, for judicial visions of the social good will differ from issue to issue and from judge to judge, and will, if allowed to run unchecked, thwart the expression of the democratic will.”); id. at 728-29 (“The risk of federal-state tensions was acute in a controversy that the district court itself deemed ‘hotly contested’ and fraught with ‘thorny’ state law issues. The fact that an issue such as video poker ignites opposing passions is no reason to remove it from the purview of state policy. Indeed, if states were relegated to bland and temperate fare, we would not have much of a federal system.”); id. at 729 (“It takes little imagination to understand that the sweeping equitable authority asserted by the district court could easily be expanded to establish federal judicial sway over many significant state policies, functions, and institutions.”). Compare generally, J. Harvie Wilkinson III, Fear of Federalism, Washington Post, Nov. 26,1999, at A45.
Turning to the merits of the question whether the district court abused its discretion in not abstaining under the circumstances, I believe, like the majority, that it did. Although the scope of the gaming regulations in South Carolina is different from the scope of the oil production regulations at issue in Burford, it seems to me that the difference is one of degree only, and not one of such degree as to render the South Carolina regulatory scheme insufficiently comprehensive to implicate the concerns that prompted creation of the abstention doctrine in Burford. I also believe that the gambling business, if not the quintessentially local issue that the majority concludes it is, is imbued with sufficient local character that the state courts ought be accorded comity from the federal courts with respect to its regulation.
Further, as the majority explains, it is unquestionable, that, for all intents and purposes, the dispute centered exclusively on state law and, moreover, on the resolution of state law issues that theretofore had never been addressed by the courts of South Carolina. Indeed, of especial significance, at the very time that the district court declined to abstain, there were proceedings pending in the state supreme court that all knew would likely resolve any number of the unresolved state law issues that the district court perforce ended up deciding (albeit, in retrospect, correctly) in the first instance.
*732Finally, as I allude to below, in my view the fact itself that those state officials charged with administering and enforcing the gaming laws anxiously surrendered their responsibilities to the federal court suggests the appropriateness of staying the federal hand. When state officials so readily cede their power on local issues peculiarly within their province, the federal judicial instinct should be one of wariness about the appropriateness of federal involvement. For it is not infrequently the case that these officers are less altruistically concerned with the proper allocation of authority between the state and federal courts and more interested in unburdening themselves of controversial political issues which they had rather not decide themselves.
In light of all of these circumstances confronting the district court, I am satisfied that abstention was counseled.
At the same time that I believe that the district court should have abstained, however, I do believe that the question is considerably closer than, or at least would have appeared to the district court closer than, the majority does. After all, it was the defendants who removed the case to federal court from state court, wherein the plaintiffs had brought their suit. Even if technically irrelevant, it is at least discomforting that the same parties who sought removal to federal court then seized upon the discretionary doctrines of that court to argue that the case should not even have been in that tribunal. Likewise, although the defendants lodged the obligatory protest to the exercise of federal jurisdiction, it is evident that they hardly chafed at being before the federal court, as opposed to the state courts. And, though in the final analysis I actually consider it a weighty consideration in favor of abstention, it was not unreasonable for the district court to think that the concerns for the state interests involved were allayed when the South Carolina Attorney General promptly excused himself from the federal proceeding altogether, confirming his willing acquiescence in (if not, the truth be known, his exuberance for) the prospect of federal resolution of the politically controversial issues raised by the litigation.
Added to these considerations is that there was no apparent reason to regard the civil RICO claims as pretextual, notwithstanding the majority’s inapt description of these claims as a collective “Trojan horse.” (The claim was made by the plaintiffs, not the defendants, and in state court, not in federal court.) In fact, a fair reading of their initial complaint in state court might well suggest that the RICO claims were the plaintiffs’ principal claims. And, of course, we now know from Gentry v. Yonce, 522 S.E.2d 137 (S.C. 1999), that the South Carolina Supreme Court believes that the plaintiffs’ state law claims could serve as RICO predicates.
Finally, this was a dispute among private parties, not a private challenge to an administrative order of the State — the customary context in which the abstention issue is presented — and the principal legal issue was, as these things go, fairly straightforward, freestanding of state law nuance, and well within the competence of the federal district court to decide.
In the aggregate, these factors cause me to conclude at least that the abstention question appeared much closer than the majority concludes it was, and therefore that the round criticism of the district court by the majority is undeserved. Therefore, much as I would do with respect to the articulation of the abstention principles themselves, I would, without fanfare, simply explain the rationale for abstention under the circumstances of the case and leave it at that. I am confident that this district court is neither in need of reprimand, nor deserving of the special “respect” that the majority believes it has accorded that court, see ante at 728 note 7. See ante at 720 (“The exercise of federal equitable discretion in this case supplanted the legislative, administrative, and judicial processes of South Carolina and sought to arbitrate matters of state law and regula*733tory policy that are best left to resolution by state bodies.”); id. at 720 (“The district court erred then in manning the rudder of this aspect of state gaming policy when it decided for itself that violations of the payout limit were unfair trade practice as a matter of law.”); id. at 721 note 4 (“The [district] court would have been better advised, of course, to remain silent on this issue altogether rather than offering its ‘tentative position’ as ‘dicta’ and hinting that it might make its position final before Gentry. Restraint on all of these disputed state law questions was a preferable course to picking and choosing which unsettled issues to decide and which to defer.”); id. at 723 (“It is not only the predominance of state law issues affecting state public policy that counsels caution on the part of federal courts. The district court also overreached when it effectively commandeered South Carolina’s enforcement efforts in this area of state prerogative.”); id. at 724 (“The district court, however, simply took matters into its own hands in the belief that DOR and SLED enforcement efforts had been inadequate.”); id. at 724 (“The [district] court concluded that ‘there is no deterrent effect in the current enforcement scheme’ and then issued its far-reaching injunctive decree.”); id. at 724 (“Though doubtless guided by the best of intentions, the trial court strayed beyond its proper role.... Federal equitable forays into such state enforcement schemes risk the creation of confusing, duplicative directions that cause friction and impermissibly transfer power from democratically accountable state officials to life-tenured federal judges.”); id. at 725 (“The district court thus determined not only how to implement the state’s video gaming laws, but also toward whom enforcement efforts should be directed.”); id. at 725 (“In superseding the enforcement efforts of DOR and SLED with a detailed yet selective program of its own, the district court set itself up as an active participant in fashioning state public policy.”); id. at 726 (“The district court’s reliance on its ‘inherent equitable power’ in granting the relief made federal encroachment on the state’s regulatory domain all the more invasive.”); id. at 727 (“[T]he district court exercised discretion atop discretion.... ”).